849 F.2d 606Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Ivan Leonard MARRA, Petitioner.
No. 88-8013.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 17, 1988.Decided:  June 1, 1988.

Ivan Leonard Marra, petitioner pro se.
Before WIDENER, K.K. HALL and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
While he was incarcerated at the Federal Correctional Institution in Petersburg, Virginia, Ivan Leonard Marra petitioned this Court for a writ of mandamus ordering Warden J.J. Clark and Magistrate David G. Lowe to maintain his custody in the Eastern District of Virginia while his habeas corpus petition was pending in the district court.  He argued that Fed.R.App.P. 23(a) prohibits Clark from transferring him to the Medical Center for Federal Prisoners in Springfield, Missouri, where Marra is scheduled to undergo heart surgery.


2
Because Marra has already been transferred to Springfield, this petition is moot.  Accordingly, while we grant leave to proceed in forma pauperis, the petition for a writ of mandamus is denied and this action is dismissed.


3
DISMISSED.